Citation Nr: 0623459	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-16 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus (flat feet).

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for generalized anxiety disorder with 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1969 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The issue of entitlement to an initial disability evaluation 
in excess of 50 percent for generalized anxiety disorder with 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active duty with pre-existing pes planus.

2. Resolving all doubt in the veteran's favor, the pre-
existing pes planus underwent an increase in disability 
during service.


CONCLUSION OF LAW

Pes planus was aggravated during service.  38 U.S.C.A. §§ 
1110, 1111, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
observes that in light of the favorable outcome of this 
appeal with respect to the issue of entitlement to service 
connection for bilateral pes planus, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.  
  
A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who served during wartime service is presumed to be 
in sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111, 1137.

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the later-
complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions ...", 38 
C.F.R. § 3.304(b) (1).

Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

A review of the veteran's service medical records reflects 
that the December 2, 1969 Report of Medical Examination at 
entrance evaluated the veteran's feet as normal.  However, on 
the December 2, 1969 Report of Medical History, the veteran 
noted that he had at some point in time experienced foot 
trouble.  The physician's summary and elaboration of all 
pertinent data listed "pes planus, 1st, asympt[omatic]."  

The first question that must be answered is whether the 
veteran had pes planus before entering service.  The RO 
concluded he did.  However, the report of the December 2, 
1969 physical examination for service entrance evaluated the 
veteran's feet as normal.  Therefore, the veteran is entitled 
to the presumption of soundness as to pes planus.  Given this 
fact, it is next necessary to determine whether there is 
clear and unmistakable evidence to rebut the presumption of 
soundness.

As noted in a decision of the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004):

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.  

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.

Because the medical examiner administering the physical 
examination noted "pes planus 1st asympt[omatic]" on the 
December 2, 1969 Report of Medical History, it is clear and 
unmistakable the pes planus pre-existed entry into service.  
That is not, however, the end of the analysis.  VA's Office 
of the General Counsel determined that VA must show by clear 
and unmistakable evidence that there is a pre-existing 
disease or disorder and that there is clear and unmistakable 
evidence it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The burden to 
show no aggravation of a pre-existing disease or disorder 
during service is an onerous one that lies with the 
government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 
131 (2003).

In this case, the Board finds there is reasonable doubt as to 
whether the veteran's preexisting bilateral pes planus was 
aggravated by service.  In support of aggravation, the record 
contains a January 1970 foot clinic note which indicates that 
the veteran presented with nucleated heloma of the right 
small toe which was treated.  At that time, the veteran 
requested arch supports, which were provided.  The evidence 
which weighs against the veteran's claim for aggravation is 
the October 1974 Report of Medical Examination at separation 
in which the veteran's feet were evaluated as normal and no 
defects or diagnoses were noted.  

The veteran underwent a VA examination in July 2003.  The 
veteran reported having pain in both feet while in boot camp 
and that the boots he was issued did not fit properly.  The 
veteran was diagnosed with flat feet with hallux valgus both 
sides right side status post.  In December 2003, the veteran 
underwent another VA examination.  The examiner opined that 
the veteran's foot pain was at least as likely as not related 
to his pre-existing pes planus and that his asymptomatic 
condition was exacerbated by wearing mal-fitting boots 
becoming symptomatic.   

Thus, while there is no evidence of record that the veteran 
was issued mal-fitting boots, the Board cannot find by clear 
and unmistakable evidence that the veteran's pre-existing pes 
planus was not aggravated during service.  Accordingly, the 
presumption of sound condition pursuant to 38 U.S.C.A. § 1111 
has not been rebutted, and service connection for bilateral 
pes planus is warranted.  


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

Initially, the Board notes that VA has not met all statutory 
and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159.  
While the veteran was provided in January 2003 with a letter 
regarding what information and evidence was needed to 
substantiate a claim for service connection, the letter did 
not advised the veteran of what information and evidence was 
needed to substantiate his claim for an increased evaluation. 

In addition, in the June 2006 Informal Hearing Presentation, 
the veteran's representative pointed out that the December 
2003 VA psychiatric examination was over two years old and 
argued that where the veteran claims a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, the VA must provide a new examination to fulfill 
its duty to assist.  

On the veteran's May 2004 VA Form 9, he noted that a current 
review of his medical file would indicate that his medication 
to relieve his depression and anxiety have failed to achieve 
desirable results and has been ineffective.  The Board will 
accept the veteran's statement on the May 2004 VA Form 9 
together with the June 2006 Informal Hearing Presentation as 
a contention that his general anxiety disorder has increased 
in severity and remand the case for an additional VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Notice contemplated by the VCAA 
should be provided with respect to the 
veteran's increased initial evaluation 
claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded the 
appropriate VA examination to ascertain 
the severity of his service connected 
generalized anxiety disorder with 
depression.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  A Global 
Assessment of Functioning Scale score 
should be provided, which reflects the 
veteran's impaired functioning due to his 
service connected generalized anxiety 
disorder with depression. 

3.  The case should be reviewed on the 
basis of the additional evidence.  If any 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


